8 N.Y.3d 869 (2007)
RICHARD A. WILLIAMSON, as Successor Liquidating Trustee on Behalf of LIPPER CONVERTIBLES, L.P., Respondent,
v.
PRICEWATERHOUSECOOPERS LLP, Appellant.
Court of Appeals of the State of New York.
Submitted February 13, 2007.
Decided February 20, 2007.
Motion by American Institute of Certified Public Accountants et al. for leave to appear amici curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief may be served and 24 copies filed within seven days.